Cobb, J.
1. That one was counsel for one of the parties to a habeas corpus proceeding involving the custody of a child will not prevent him from testifying as a witness in a subsequent controversy between same parties as to the custody of the same child, concerning the good character, station in life, and financial ability of the parties who were in the former case the adversaries of his client.
2. In the present case there was no assignment of error raising any question other than the one dealt with in the preceding note.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., absent.